DETAILED ACTION
	Claims 1, 4-11, 14-16, 21-28 are currently pending.  Claims 1, 4-9, 14-16 and 21-28 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 09/30/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 09/30/2020 response will be addressed to the extent they apply to current rejection(s).
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments and newly added claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation, “wherein the in vitro release profile of the at least one second active principle is complete within 5 hours".  Applicant has not described the claimed genus of the structure of the stent coating which obtains the “in vitro release profile of that at least one second active principle is complete within 5 hours” in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of.   

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case the claims are drawn to a stent for controlled release of at least one first and one second active principle wherein the second layer contains at least one second active principle and one or more second excipients or the mixture thereof which have a melting temperature between 54 and 60 degrees C and wherein the in vitro release profile of the at release one second active principle is complete within 5 hours.
(1) Level of skill and knowledge in the art:

(2) Partial structure:
The specification discloses a stent which contains a first coating of an anti-proliferative drug and a first excipient with a melting temperature of 68-78 degrees C and a second layer applied to the first layer, wherein the second layer include an anti-inflammatory active agent and an excipient or mixture of excipients wherein the melting temperature is 54 to 60 degrees C (claims 1, [0062]-[0063]).
(3) Physical and/or chemical properties and (4) Functional characteristics:
A single example is provided wherein the drug is fully release in 5 hours, Example 3, wherein the second formulation specifically contains dexamethasone acetate:stearic acid and palmitic acid (50:50) in a weight ratio of 65:35 [0016] wherein the formulation is added to recesses in the stent [0124] at 200 mg [0122].  The release rate is demonstrated in Table 3 and Figure 3.  Thus the release profile, a functional property, is demonstrated by a single specific examples.
(5) Method of making the claimed invention:
A method of making a single specific embodiment which contains the claimed release rate is demonstrated in Example 3, wherein the dissolution rate is taught in Table 3 and Figure 3.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 21-28 is/are broad and generic, with respect to excipients and active agents which are embraced by the instant claims, wherein the active agent is limited only as an anti-inflammatory agent and wherein the excipient is limited to fatty acids containing a melting temperature with a single example being demonstrated in the instant specification.  The possible structural variations are large, encompassing any anti-inflammatory active agent and second layer comprising at least one second excipient comprising a fatty acid or mixture of fatty acid having a linear or branched saturated chain length of 4-18 carbon atoms resulting in a melting temperature of 54-60 degrees C.  Although the claims may recite some functional characteristics (release or elution from the drug delivery system), the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds (for example, specifically dexamethasone acetate and a 50:50 mixture of stearic acid to palmitic acid at a drug to excipient ratio of 65:35) specifically disclosed in the examples in the specification.  Moreover, the specification provides support for the structure of the instant claims, however the structure provided is not sufficiently linked to the functional characteristic of release rate to ensure that the components required to obtain such a release rate are adequately described. 
In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 14-16 and 21-28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/280315 (Applicant provided) in view of US 2006/002977 (Applicant provided) and US 2005/0245637 as evidenced by PubChem (previously applied).
Regarding claim 1, the limitation of a stent for the controlled release of at least one first and one second active principle for treating the stent implantation site, wherein the at least one first and second active principle are different from each other and are selected from anti-proliferative drugs and anti-inflammatory drugs respectively, the at least one first and one second active principle are loaded on at least one portion of the stent surface, wherein said at least one or more first excipients are selected from fatty acids having a linear or branched saturated chain comprising a number of carbon atoms between 16 and 34 and said at least one or more second excipients are selected from fatty acids having a linear or branched saturated chain comprising a number of carbon 
Regarding the limitation of wherein said at least one or more first excipients or the mixture thereof has/have a melting temperature between 68 and 80 degrees C is met by the ‘315 publication teaching the excipient including the elected stearic acid ([0039]-[0040]).
Regarding the limitation of wherein said at least one or more second excipients or the mixture thereof has have a melting temperature between 50 and 65 degrees C, 54 to 60 degrees C is met by the ‘315 publication teaches a stent loaded with dexamethasone:stearic acid/palmitic acid mixture in a ratio of 45:55 (Example 7), wherein palmitic acid and stearic acid mixture is the elected embodiment.  The ‘315 publication additionally teaches first fusion temperature being 66 degrees C and 75 degrees C, respectfully, wherein ratios of 45:55 and 97:3 stearic acid to palmitic acid 
Regarding claims 4, 14 and 22, the limitation of wherein said at least first active principle in an amount between 40 and 50%, 45 to 50% by weigh with respect to said at least one or more first excipients or mixture thereof is met by the ‘315 publication teaching the at least one active principle present in the composition is preferable comprises between 20-50 wt% of composition, more preferable between 40% and 50% [0069].
Regarding claims 5, 15 and 23, the limitation of wherein said second layer comprise said at least one second active principle in an amount between 55% and 95%, 65 and 90% by weight respect to said at least one or more second excipients or the mixture thereof is met by the ‘315 publication teaching the at least one active principle present in the composition is preferable comprises between 20-50 wt% of composition, more preferable between 40% and 50% [0069].  The ratio of the drug: excipient in the composition can be adjusted to obtain the desired drug delivery profile to produce the desired effects on drug stability or on the physical state of the drug [0059], thus teaching the amount of the drug in the composition is an optimizable parameter. As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Regarding claim 7 and 25, the limitation of wherein said at least one or more second excipient are selected from fatty acids having a linear or branched saturated chain comprising a number of carbon atoms between 14 and 18 is met by the ‘315 publication teaching dexamethasone and stearic acid/palmitic acid mixture in a ratio of 45:55 (Example 7), wherein the elected second excipient is palmitic and stearic acid.
Regarding claims 8 and 26, the limitation of wherein said at least one first excipient essentially consists of stearic acid is met by the ‘315 publication teaching preferred compositions include stearic acid ([039]-[0041]) wherein the first excipient are selected among fatty acids with linear or branched saturated chain including a number of carbon atoms between 14 and 36 [0018].  Regarding the consisting essentially of claim MPEP 2111.03 states for applying prior art, absent a clear indication of the specification or claims of what the basic and novel characteristics actually are “consisting essentially of” will be construed as equivalent to comprising.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction 
Regarding claims 9, 16 and 27, the limitation of wherein said at least one or more second excipients are essentially comprised of stearic and palmitic acid mixed in a weight ratio between 40:60 and 60:40, 50:50 is met by the ‘315 publication teaching a coating of dexamethasone and a 45:55 stearic acid/palmitic acid mixture [0021] is specifically exemplified.  The ‘315 publication additionally teaches first fusion temperature being 66 degrees C and 75 degrees C, respectfully, wherein ratios of 45:55 and 97:3 stearic acid to palmitic acid are used (Example 4, Table 1), thus demonstrating the ratio of stearic acid to palmitic acid is an optimizable parameter which results in differing melting temperatures through the increase of palmitic acid.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Regarding claim 28, the limitation of a stent for the controlled release of a first and second active principle for treating the stent implantation site wherein the first active principle is sirolimus and the second active principle is corticosteroid, the first layer contains a first excipient which consist of stearic acid and the second layer contains a second excipient which consists of 40:60 stearic acid and palmitic acid, wherein said at least one or more first excipients has a melting temperature greater than the second excipients or mixtures thereof, wherein the first active principle is present at 45 to 50 wt% and the second active principle is present at 65 to 90 wt% is met by the ‘315 publication teaching at least one active principle at the implantation site of an implant device including at least one active principle and at least one first excipient combined 


 The ‘315 publication does not specifically teach wherein said at least one or more first excipients or a mixture thereof has/have a melting temperature greater than the melting temperature of said at least one or more second excipients or mixtures thereof (claims 1 and 28).
The ‘315 publication does not specifically teach wherein the in vitro release profile of the at least one second active principle is complete within 5 hours (claim 21).
The ‘977 publication teaches drug delivery systems such as drug delivery stents having anti-proliferative agents such as everolimus and anti-inflammatory agents (abstract).  Disorders associated with mechanical modification include migration and proliferation of smooth muscle cells and acute and chronic inflammatory response to injury [0030].  Anti-proliferative substances include rapamycin [0045].  Anti-inflammatory drugs include dexamethasone [0047].  The bioactive agents can be incorporated into polymeric coating from 0.01-100% by weight [0050].  The anti-inflammatory agents is taught as released first, followed by anti-proliferative agent from a coating on the implantable medical device [0055].  Both the anti-inflammatory agents and the anti-proliferative can be included in a polymeric matrix [0056].  Coatings 105 and 115 are taught to include anti-proliferative agent and the anti-inflammatory agent is taught as below 105 and 115 [0070].  This indicates that the drug coatings are taught to be 
The ’637 publication teaches thermal and mechanical properties of coating on implantable devices (title) such as a stent [0002].  Blending a high and low melting temperature polymer is taught as a method to control the mechanical properties of the coating wherein increasing the effective Tg or melting temperature is taught to slow the release rate of a bioactive agent [0070].
PubChem evidences sirolimus and rapamycin are synonyms (page 1).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the stent taught by the ‘315 publication to a specifically layered device containing sirolimus in the first layer and dexamethasone in the second layer with fatty acid excipients with different melting temperatures for formulation the coating layers.  
One of ordinary skill in the art at the time the invention was made would be motivated to use layers of coating containing sirolimus in the first layer and dexamethasone in the second layer as the ‘977 publication teaches the release of the anti-inflammatory agents first followed by release of the anti-proliferative agents [0071] wherein embodiments wherein multiple coatings layers are taught [0070] and anti-inflammatory agents are taught to be dexamethasone and anti-proliferative agents are 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use coating layers of differing melting temperatures for the drug releasing layers on the device as the ‘315 publication teaches the coating layers to be preferably fatty acids including stearic and palmitic acid [0039] wherein the excipients are taught to be capable of modulating the elution and diffusion of the active principle [0043] wherein the layers on the device are taught to have different delivery kinetics [0052] and rations containing differing amounts of stearic acid and palmitic acid are taught (Example 4).  Thus one of ordinary skill in the art before the filing date of the claimed invention would be motivated to optimize the ratio of steric acid 
Regarding claim 21, the combination of references teach the elected active agents and first and second coating materials as presented in claim 1 and thus must result in the claimed release rate, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/280315, US 2006/002977 and US 2005/024563 as applied to claims 1, 4-9, 14-16 and 21-28 above, and further in view of US 2004/0208985.
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 4-9, 14-16 and 21-28 are taught by the combination of the ‘315 publication, the ‘977 publication and the ‘563 publication.  
The combination of references does not specifically recite wherein the in vitro release profile of the at least one second active principle is complete within 5 hours (claim 21).
The ‘985 publication teaches implant coatings having a polymer matrix, wherein the implant is a stent (abstract).  Stents are taught as loaded in a polymer with dexamethasone and dexamethasone phosphate (Example 12) wherein stents are coated on the exterior wall of around 14000 nm thickness loaded with 9ugh, 14 ug and 20 ug of drug wherein the elution is taught as effectively being release within an hour with a high release rate of drug [0224] wherein dexamethasone is known to inhibit restenosis [0223].
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 4-9 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,011,898 (Applicant provided) in view of US 2006/002977 (Applicant provided).   The instant claims and the ‘898 patent are directed to compositions to deliver active agents at an implant site comprising one or more active principles including sirolimus and dexamethasone and a first excipient selected from saturated fatty acids with linear or branched chain having a carbon number atom between 14 and 36 and a second excipient different form the first having a saturated fatty acids with linear or branched chain of carbon atoms between 14 and 36.  The active agent is taught between 20-50% by weight said composition. The first excipient is taught to include stearic acid and the second excipient is taught to include stearic acid and palmitic acid.
The instant application and the ‘898 patent differ in that the instant claims specify a stent and layered device wherein the first layer has a higher melting temperature than the second excipient.
The ‘977 publication teaches drug delivery systems such as drug delivery stents having anti-proliferative agents such as everolimus and anti-inflammatory agents (abstract).  Disorders associated with mechanical modification include migration and proliferation of smooth muscle cells and acute and chronic inflammatory response to injury [0030].  Anti-proliferative substances include rapamycin [0045].  Anti-inflammatory drugs include dexamethasone [0047].  The bioactive agents can be incorporated into 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant invention to use the different excipients taught by the ‘983 patent to form different layers as the ‘983 patent teaches the use of multiple excipients and multiple active agents can be used on an implantable medical device and the ‘977 publication specifically teaches layers of active agents including anti-proliferative and anti-inflammatory agents on a stent, thus making it obvious the different excipients taught by the ‘983 patent may be used for layers on the medical device.  The different layers which are selected from steric acid and can include a stearic/palmitic acid mix as taught as the first and second excipients as the ‘983 patent would necessarily result in different melting temperatures.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.

In response, the ‘315 publication teaching at least one active principle at the implantation site of an implant device including at least one active principle and at least one first excipient combined with the at least one active principle.  The first excipient is selected from fatty acids with a linear or branched saturated chain including between 14 and 36 carbons (abstract).  The device is taught to include at least a second excipient different from the first combined with at least one active principle selected among fatty acids with linear or branched saturated chain including a number of carbon atoms between 14 and 36 carbons [0018].  Sirolimus is taught to be combined with stearic acid/palmitic acid with a ratio of 45:55 w/w/ loaded on a metallic stent [0021].  The device can be a drug eluting stent with layers that contain different drugs [0052].  Drugs to be loaded onto a stent include anti-inflammatory agents and anti-proliferative agents including sirolimus and dexamethasone [0068].  The ‘977 publication teaches coatings 105 and 115 are taught to include anti-proliferative agent and the anti-inflammatory agent is taught as below 105 and 115 [0070].  This indicates that the drug coatings are taught to be included in layers, wherein the anti-inflammatory agent is taught as below a dexamethasone layer [0070].  The anti-inflammatory can be released prior to release of an anti-proliferative agent [0071].  Thus the ‘315 publication teaches a stent which may comprise the elected active agents, sirolimus and dexamethasone, and teaches excipients include stearic acid and combinations of stearic acid and palmitic acid and the ’977 publication teaches the layered structure 
	Applicant argues the cited art does not teaches the in vitro release profile recited in new claim 21.
In response, Applicant is referred to the newly applied rejections above addressing the release profile.  Regarding claim 21, the combination of references teach the elected active agents and first and second coating materials as presented in claim 1 and thus must result in the claimed release rate, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).  Further, the ‘985 publication teaches that release of dexamethasone in with an hour is known in a stent in order to treat restenosis.  
Applicant argues the anti-proliferative active principle is preferably loaded at the bottom of grooves and the anti-inflammatory active is loaded above the anti-proliferative active, preferably at the top of grooves.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., loading into a groove on the stent surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the different length in the carbon atom chains of the two excipients provides for different melting temperatures of the two excipients.  The lower melting temperature of the excipients associated with the anti-inflammatory active principle allow for the deposition of a second layer comprising the anti-proliferative active principle without disturbing the first layer.  The excipient associated with the anti-inflammatory and the anti-proliferative provide for suitably faster release of the anti-inflammatory active and slower controlled release of the anti-proliferative active principle.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., release rate of the first and second layer in comparison to each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s release profile claimed in newly added claim 21 is addressed above.
Applicant argues the cited art would not have lead a skilled artisan, motivated to produce a composition capable of quickly releasing an anti-inflammatory agent, such as a corticosteroid, to select fatty acids having a chain length between 4 and 18, in particular a mixture of stearic acid and palmitic acid as excipients for the formation.  The ‘315 publication does not teach how the selection of the claimed excipient allows for an immediate release of anti-inflammatory agent.  In particular the ‘315 publication teaches 
In response, independent claim 1 does not contain any limitations directed to a release rate.  The ‘315 publication teaches a specific embodiment wherein the excipient chosen is stearic acid/palmitic acid fatty acid mixture with a ratio of 45:55 [0086] wherein the instant claims are directed to the second excipient being a 40:60 and 60:40 ratio of stearic and palmitic acid (claim 9) and wherein the ‘315 publication teaches an active agent may be the elected dexamethasone [0068], thus the ‘315 publication teaches the claimed excipient and the claimed active agent and thus would result in the release profile, absent factual evidence to the contrary.  The ‘315 publication exemplifies using the claimed second excipient and thus would not teach away from its use.
Applicant argues the ‘315 publication does not teach or suggest a composition comprising an anti-inflammatory agent and an excipient selected from fatty acids having a chain length between 4 and 18, wherein the excipients have a melting temperature between 54 and 60 degrees C.  The end set temperature is not the meting temperature of the excipient alone.
In response, the ‘315 publication teaches a specific embodiment wherein the excipient chosen is stearic acid/palmitic acid fatty acid mixture with a ratio of 45:55 [0086] wherein the instant claims are directed to the second excipient being a 40:60 and 
Applicant argues the skilled artisan could not have derived for the ‘315 publication that excipients with melting temperatures comprised between 54 and 60 degrees C loaded as the outermost layer on the stent would have led to an immediate release of the anti-inflammatory active substance associated thereto and the innermost layer would have allowed to obtain a prolonged release kinetics.  Example 2 of the instant specification the skilled artisan would understand that the order with which the first and second compositions comprising the anti-proliferative and anti-inflammatory principle are loaded on the stent plays an important role in determining the release profile of the active principles associated thereto.  Example 2 demonstrates a reversing the loading results in loss of the prolonged release of the anti-proliferative principle.
  In response, it appears Applicant is arguing unexpected results.  The results presented in Example 2 of the instant specification are not commensurate in scope with the instant claims.  Newly added claims 21 is the only claim which contains limitations directed to a release rate, wherein the release rate is regarding the second active principle is complete within 5 hours.  The instant claims contain no limitations directed to 
	Applicant argues the ‘315 publication does not teach or suggest a composition containing an anti-inflammatory active principle such as a corticosteroid between 55 and 90%.  The ‘315 publication teaches 20-50%.
	In response, ‘315 publication teaches preferably between 20-50 wt % of active agent [0069], which teaches the active agent amount is not limited to this range but preferably within such a range.  The ‘977 publication teaches the bioactive agents can be incorporated into polymeric coating from 0.01-100% by weight [0050].  The anti-inflammatory agents is taught as released first, followed by anti-proliferative agent from a coating on the implantable medical device [0055].  Thus higher amounts of active agent known to be used in a coating stent compositions.  
	That being said and in lieu of objective evidence of unexpected results, the active agent loading amount can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 
	Applicant argues the skilled artisan would not have arrived at the claimed stent merely by optimizing the weight ratio of the inflammatory active principle.  The drug delivery profiles are not determined by the weight ratios alone.  Example 2 demonstrates that the active principle: excipient does not play a decisive role in the release kinetics, otherwise the anti-proliferative active principle should have been released in a prolonged manner as well.
	In response, Example 2 pointed to in the instant specification does not provide a comparison of different concentrations to demonstrate that amount of active agent would not affect the release profile of the active agent.  Thus the active agent is an optimizable parameter as addressed above.
	Applicant argues the ‘977 publication would not have remedied the above identified deficiencies.
	In response, Applicant’s arguments are addressed when first presented.
	Applicant argues the combination of cited art does not teaches the release profile of the anti-inflammatory is complete within 5 hours.
	In response, the newly added claim 21 is addressed above.
	Applicant argues the ‘977 publication teaches the anti-inflammatory is released within 24 hours.

	Double Patenting – Applicant argues the instant claims are not obvious over the ‘898 patent in view of the ‘977 publication for the same reasons as discussed above.  The ‘315 publication and the ‘898 patent are the same application 13/825,074.
	In response, Applicant’s arguments are addressed above when first presented.  Applicant has presented no substantive arguments regarding the double patenting rejection, thus is it maintained for reasons of record.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613